ALDERMAN, Justice.
Pursuant to article V, section 3(b)(3), Florida Constitution, we accented jurisdiction in this cause to review the decision of the District Court of Appeal, First District, reported at 366 So.2d 34 (Fla. 1st DCA 1978). By our decision in Walden v. Hillsborough County Aviation Authority, 375 So.2d 283 (1979), conflict has been dispelled. Accordingly, the writ heretofore issued is discharged.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON and SUNDBERG, JJ., concur.
ADKINS, J., dissents.